Citation Nr: 0331370	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.


REMAND

The veteran is seeking entitlement to a permanent and total 
disability rating for pension purposes on the basis that he 
is permanently and totally disabled due to nonservice- 
connected disabilities not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  In Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992), the United States 
Court of Appeals for Veterans Claims (Court) found that each 
of the veteran's claimed disabilities must be identified and 
rated under the VA Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability.

The veteran's nonservice-connected disabilities are his 
ventral hernia, rated as 20 percent disabling; depressive 
affect with occasional headache and dizziness, rated as 10 
percent disabling; hypertension, rated as 10 percent 
disabling; status post cerebral vascular accident with left 
sided weakness, rated as 10 percent disabling.  The combined 
rating for the veteran's nonservice-connected disabilities 
was calculated to be 40 percent.  The record otherwise 
reflects that there are no adjudicated service-connected 
disabilities.

At the veteran's July 2001 VA general medical examination, 
the examiner noted that the veteran's claims file was not 
available for review.  In addition, the examiner did not 
indicate to what extent his nonservice-connected disabilities 
adversely affect his employability.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America V. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded 
comprehensive VA examinations to 
ascertain the nature and severity of the 
veteran's disabilities.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examinations, and all indicated 
special studies and tests should be 
accomplished.  The examiner is requested 
to offer an opinion as to what extent his 
nonservice-connected disabilities 
adversely affect his employability. 

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should assign a schedular disability 
rating for each of the veteran's 
nonservice-connected disabilities.  The 
RO should readjudicate the veteran's 
claim for permanent and total disability 
for pension purposes.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




